         Case 2:21-cv-00311-RDP Document 13 Filed 06/09/21 Page 1 of 1                               FILED
                                                                                            2021 Jun-09 AM 10:57
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


 TEQELIA CUNNINGHAM,                            }
                                                }
        Plaintiff,                              }
                                                }
 v.                                             }    Case No.: 2:21-cv-00311-RDP
                                                }
 AMERIFINANCIAL SOLUTIONS, LLC,                 }
                                                }
        Defendant.                              }


                                  ORDER OF DISMISSAL

       In accordance with the parties’ Joint Stipulation for Dismissal (Doc. # 12), filed June 8,

2021, the court hereby ORDERS that this action shall be, and is, DISMISSED WITH

PREJUDICE. The parties are to bear their own costs, expenses, and attorney’s fees.

       DONE and ORDERED this June 9, 2021.



                                            _________________________________
                                            R. DAVID PROCTOR
                                            UNITED STATES DISTRICT JUDGE
